Citation Nr: 1137700	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-38 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right arm disability.

2. Entitlement to service connection for a lower back disability.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to May 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to service connection for residuals of a right elbow fracture and mild lumbar spondylosis with mild disc desiccation.

In July 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In June 2010, the Board remanded the appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its June 2010 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to provide a VA medical examination.  The examiner was instructed to provide an opinion as whether the right arm and back disabilities clearly and unmistakably preexisted active service and if so, whether there was clear and unmistakable evidence that such disability was not aggravated (underwent a permanent increase in disability) during active service beyond the normal progression of the disorder.  

The Veteran was afforded a VA examination in July 2010.  The examination report reflects a standard medical opinion request and does not refer to the clear and unmistakable evidentiary burden in its instructions.  For the opinion, the examiner reviewed the claims file and conducted a clinical examination for the claimed disabilities.  He opined that both disabilities preexisted service and that they are due to the natural progression of the respective diseases.  It is unclear whether the examiner considered the clear and unmistakable evidentiary standard in forming his opinions.  

The term "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As the July 2010 VA examination medical opinion is unclear as to whether the examiner considered the clear and unmistakable evidentiary standard in forming his opinions, the Board is unfortunately compelled to again remand this claim for compliance with the instructions in its June 2010 remand.

Also, the copy of the examination report associated with the claims file is missing text on the right side of the report.  A full copy of the examination report must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the July 2010 VA examination report that includes the full text.

2.  After obtaining a full text copy of the July 2010 VA examination report, return the claims file to the July 2010 VA examiner for an addendum medical opinion.  If he is unavailable, contact another appropriately qualified examiner for an opinion regarding the right arm disability.  

The examiner is advised that clear and unmistakable evidence means evidence that is considered undebatable.  

The examiner is requested to state whether there is clear and unmistakable evidence that the right arm disability preexisted the Veteran's entrance into active service.  

If there is clear and unmistakable evidence that the right arm was a preexisting disability, the examiner must state whether there is clear and unmistakable evidence that such disability was not aggravated (underwent a permanent increase in disability) during active service beyond the normal progression of the disorder.  

If the current right arm disability did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right arm disability had its onset in service, is related to his in-service right arm condition, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

3.  After obtaining a full text copy of the July 2010 VA examination report, return the claims file to the July 2010 VA examiner for an addendum medical opinion.  If he is unavailable, contact another appropriately qualified examiner for an opinion regarding the low back disability.  

The examiner is advised that clear and unmistakable evidence means evidence that is considered undebatable.  

The examiner is requested to state whether there is clear and unmistakable evidence that the lower back disability preexisted the Veteran's entrance into active service.  

If there is clear and unmistakable evidence that the lower back disability was a preexisting disability, the examiner must state whether there is clear and unmistakable evidence that such disability was not aggravated (underwent a permanent increase in disability) during active service beyond the normal progression of the disorder.  

If the current lower back disability did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably permanently aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lower back disability had its onset in service, is related to his in-service low back condition, or is otherwise the result of a disease or injury in service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In formulating the above-requested opinions, the examiner should comment on the significance, if any, of the post- service back injury.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

4. The Agency of Original Jurisdiction (AOJ) should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete.

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


